Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  February 2, 2021                                                Bridget M. McCormack,
                                                                              Chief Justice

  160943-4                                                                Brian K. Zahra
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
                                                                    Elizabeth T. Clement
  SCOTT SIMPSON, Personal Representative of                          Megan K. Cavanagh
  the ESTATE OF TRASK SIMPSON,                                       Elizabeth M. Welch,
             Plaintiff-Appellee,                                                   Justices

  v                                            SC: 160943-4
                                               COA: 341961, 342291
                                               Genesee CC: 16-107103-NO
  GENERAL MOTORS, LLC, f/k/a GENERAL
  MOTORS COMPANY, f/k/a MOTORS
  LIQUIDATION COMPANY, f/k/a GENERAL
  MOTORS CORPORATION, GONZALEZ
  INTEGRATED MARKETING, d/b/a
  GONZALEZ DESIGN GROUP, GONZALEZ
  DESIGN ENGINEERING, d/b/a GONZALEZ
  DESIGN GROUP, GONZALEZ TECHNICAL
  SERVICES, d/b/a GONZALEZ DESIGN GROUP,
  GONZALEZ MFG TECHNOLOGIES, d/b/a
  GONZALEZ DESIGN GROUP, GONZALEZ
  PRODUCTIONS SYSTEMS, d/b/a GONZALEZ
  DESIGN GROUP, and GONZALEZ CONTRACT
  SERVICES, d/b/a GONZALEZ DESIGN GROUP,
             Defendants,
  and
  JWF TECHNOLOGIES, LLC, d/b/a JWF
  CONTAINER TECH,
           Defendant-Appellee,
  and
  KEENER CORPORATION,
           Defendant-Appellant,
  and
  STABILUS, INC.,
             Defendant/
             Cross-Defendant-Appellee,
  and
  ZF NORTH AMERICA, INC.,
             Defendant/Cross-Plaintiff.
  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the January 2, 2020
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        February 2, 2021
       t0125
                                                                            Clerk